Citation Nr: 9919626	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-48 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancers, including squamous cell and basal cell carcinomas of 
the skin, claimed as secondary to exposure to ionizing 
radiation during service.  

2.  Entitlement to service connection for a lung disorder, 
claimed as secondary to exposure to ionizing radiation during 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1945 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for the residuals of ionizing radiation exposure.

The issue of entitlement to service connection for a lung 
disorder, claimed as secondary to exposure to ionizing 
radiation during service is the subject of a remand which 
follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for skin cancer, secondary to ionizing 
radiation exposure, in October 1991.  The veteran was 
notified of this decision in November 1991 but did not file 
an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's skin cancer and exposure to ionizing 
radiation during the veteran's active military service has 
been received since the October 1991 RO decision.  

4.  The evidence received since the October 1991 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1991 decision of the RO denying the veteran's 
attempt to reopen his claim for service connection for skin 
cancers, including squamous cell and basal cell carcinomas of 
the skin, claimed as secondary to exposure to ionizing 
radiation during service is final.  38 U.S.C.A. § 7105(c) 
(West 1991).


2.  Evidence received since the October 1991 RO decision 
denying service connection for entitlement to service 
connection for skin cancers, including squamous cell and 
basal cell carcinomas of the skin, claimed as secondary to 
exposure to ionizing radiation during service, is not new and 
material, and the veteran's claim for service connection has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran has continually claimed that he incurred skin 
cancer, squamous cell carcinoma and basal cell carcinoma, as 
a result of exposure to ionizing radiation during military 
service.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a presumptive 
basis for diseases specific to radiation-exposed veterans 
under 38 C.F.R. § 3.309(d) (1998).  This section provides 
that certain specified diseases shall be service connected if 
they become manifest in a radiation-exposed veteran, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309(d) (1) (1998).  The 
diseases enumerated in this section are very specific, and 
skin cancer is not one of the specified diseases.  38 C.F.R. 
§ 3.309(d) (2) (1998).

VA regulations further provide guidance for claims base on 
exposure to ionizing radiation.  38 C.F.R. § 3.311 (1998).  
These regulations provide a list of specific "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified are met.  38 U.S.C.A. § 1112 
(West 1991) and 38 C.F. R. § 3.311 (1998).  See also Ramey v. 
Brown, 9 Vet. App. 40 (1996).  Skin cancer is considered a 
radiogenic disease.  38 C.F.R. § 3.311 (b) (2) (xxiv) (1998).  
When a radiogenic disease is present the regulations indicate 
specific development to be undertaken to determine:  if a 
veteran was exposed to ionizing radiation; the dose of 
radiation received; and, to medically determine if such 
exposure could cause the radiogenic disease at question.  
38 C.F.R. § 3.311 (a) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Essentially the court holds that a veteran may establish 
service connection for a radiogenic disease and/or a disease 
of a radiation exposed veteran on a direct basis irrespective 
of the requirements of 38 C.F.R. §§ 3.309 (d), 3.311 (1998).  

II.  Reopening of Claims

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim and the reasons for its denial.  See Colvin, 1 Vet. 
App. at 174 (Material evidence is relevant to and probative 
of the issue at hand).  In this case, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for skin cancer due to ionizing radiation in an October 1991 
rating decision and notified the veteran of the decision in 
November 1991.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether skin cancer was 
incurred as a result of exposure to ionizing radiation during 
the veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the October 1991 RO decision 
which is relevant to, and probative of, this issue.

The evidence of record at the time of the October 1991 RO 
rating decision which was relevant to the veteran's claim for 
service connection for skin cancer due to exposure to 
ionizing radiation was:  the veteran's service medical 
records; radiation exposure information from the Department 
of Defense; a VA medical opinion dated May 1990; and private 
medical treatment records.  

The RO obtained various private medical treatment records.  
These records reveal that the veteran had skin cancer.  A 
December 1981 pathology report reveals a diagnosis of 
squamous cell carcinoma.  A July 1986 pathology report 
reveals diagnoses of both basal cell carcinoma and squamous 
cell carcinoma.  A February 1991 treatment record reveals a 
diagnosis that the veteran suffers from recurrent skin 
cancer.  None of these medial treatment records in any way 
relate the veteran's skin cancer to his military service or 
to ionizing radiation exposure during service.  

In November 1989 the Defense Nuclear Agency (DNA) provided 
information related to the veteran's allegations of exposure 
to ionizing radiation during military service.  This letter 
confirmed that the veteran had participated in "Operation 
CROSSROADS" and was present during atmospheric nuclear tests 
conducted at Bikini Atoll in July 1946.  The DNA also 
provided information about the radiation doses received by 
the veteran.  This exposure information was obtained from 
dosimetry data collected from the actual film badges worn by 
the veteran. 

In May 1990 the RO obtained a medical opinion which reviewed 
the radiation dosage information  and stated that "it is 
highly unlikely that his disease can be attributed to 
exposure to ionizing radiation in service."  

In this case the evidence submitted since the October 1991 RO 
decision that refers to the veteran's skin cancer is an 
August 1996 VA examination report, and the transcript of 
testimony presented at a hearing before the undersigned 
member of the Board.  The Board concludes that this evidence 
is new because it was not before the RO when it denied the 
veteran attempt to reopen his claim in October 1991.  
Although "new," this evidence is not "material" because it 
is not relevant or probative of the issue at hand, namely 
whether the veteran developed skin cancer as a result of 
exposure to ionizing radiation during service.  At this point 
the Board notes that a considerable volume of private medical 
records was obtained which related to his claim for a lung 
disorder.  These records do not mention the veteran's skin 
cancer.  

In August 1996 a VA examination of the veteran was conducted.  
The veteran reported a history of skin cancer and lesions 
dating back to the 1960s.  The diagnosis included "scattered 
actinic keratosis and senile keratosis."  

In March 1999 the veteran presented sworn testimony before 
the undersigned member of the Board.  Most of the veteran's 
testimony related to current pulmonary disorders and why he 
felt they were related to radiation exposure during service.  
The veteran also testified about his history of skin cancer.  

The veteran's testimony is not competent to establish that he 
incurred skin cancer as a residual of exposure to ionizing 
radiation his active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected 
by the VA).

The evidence received since the October 1991 RO decision does 
not in any way relate any skin cancer to ionizing radiation 
exposure during service.  Based on the applicable law, 
regulations and court decisions, the additional evidence 
received since the October 1991 RO decision is not new and 
material and does not provide the required evidentiary basis 
to reopen the veteran's claim.  The RO's prior denial remains 
final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

The Board notes that the RO, in determining that the evidence 
was not new and material to reopen the claim, did not have 
the benefit of considering the provisions of Hodge v. West, 
155 F.3rd 1356 (1998).  Nevertheless, the Board finds that 
the veteran will not be prejudiced by this omission by the RO 
such as to require a remand by the Board because, in the 
Statement of the Case and Supplemental Statement of the Case, 
it is clear that the RO declined to reopen the claim because 
there was no indication of a nexus between the skin cancer 
and any incident of service, including radiation exposure, 
which is the same basis for the Board's conclusion that the 
evidence is not new and material.  See Bernard v. Brown, 4 
Vet. App. 384 (1994).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for service connection for skin cancer 
secondary to exposure to ionizing radiation during service, 
but which would, if submitted, be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).




ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for skin 
cancers, including squamous cell and basal cell carcinomas of 
the skin, claimed as secondary to exposure to ionizing 
radiation during service, that benefit remains denied.


REMAND

The veteran's second claim is for entitlement to service 
connection for a lung disorder, claimed as secondary to 
exposure to ionizing radiation during service.  Upon review 
of all of the rating actions of record the Board is not 
certain that this issue has been adjudicated.  In January 
1989 the veteran submitted his initial claim to the RO on a 
VA Form 21-526.  This claim referred to a number of alleged 
medical disorders including the skin cancer at issue in the 
decision section above.  However, one of the other disorders 
mentioned was "pneumonia  every spring until 1/2 of lung 
removed in 1962."  The RO focused on the skin cancer claim 
to the exclusion of all of the other disorders mentioned.  In 
a June 1990 rating decision the RO denied entitlement to 
service connection for skin cancer, basal cell carcinoma, as 
a residual of exposure to ionizing radiation during service.  
The RO did not adjudicate the issue of service connection for 
a lung disorder.  

In August 1990 and August 1991 the veteran wrote to the RO 
and specifically requested that action be taken on his other 
claims, including the claim for service connection for a lung 
disorder.  In an October 1991 rating decision the RO listed 
the issue of service connection for a lung disorder in the 
same sentence with that of reopening the claim for skin 
cancer.  A review of the reasons and bases for the decision 
reveals no mention of the lung disorder claim.  In all 
subsequent rating actions the RO has dealt with the issue 
involving the lung disorder as one involving new and material 
evidence to reopen the claim.  This is wrong.  The RO has 
never adjudicated the issue of entitlement to service 
connection for a lung disorder, claimed as secondary to 
exposure to ionizing radiation during service.  This must be 
done.  

The Board also notes that the veteran submitted the medical 
opinion of a private physician at the March 1999 hearing.  
This piece of evidence impacts directly on the veteran's 
claim.  In light of the foregoing, the Board would be remiss 
if it were to attempt to decide this issue without first 
permitting the RO to adjudicate it.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should adjudicate the issue of 
entitlement to service connection for a 
lung disorder, claimed as secondary to 
exposure to ionizing radiation during 
service.  The RO will adjudicate this 
issue under all appropriate legal 
theories for service connection 
including:  

Presumptive service connection for 
radiation exposed veterans under 
38 C.F.R. § 3.309 (d) (1998). 

Claims based on exposure to 
ionizing radiation under 38 C.F.R. 
§ 3.311 (1998).

On a direct basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304 (1998);  
Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to permit the RO to adjudicate the 
issue properly.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

Further adjudication of the question involving entitlement to 
service connection for a lung disorder, claimed as secondary 
to exposure to ionizing radiation during service, will be 
deferred until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

